Citation Nr: 0333015	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Whether the failure to award service connection in 
February 1969 for a gunshot wound scar of the neck was clear 
and unmistakable error.

2.  Entitlement to an effective date earlier than July 24, 
2001 for the award of service connection for a gunshot wound 
scar of the neck.

3.  Entitlement to an effective date earlier than July 24, 
2001 for the award of service connection for cervical spine 
arthritis.

4.  Entitlement to an effective date earlier than July 24, 
2001 for the award of a combined evaluation of 70 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
which the RO granted service connection for cervical spine 
arthritis and assigned a 20 percent evaluation effective July 
24, 2001.  In that decision, the RO also granted a separate 
10 percent evaluation for a neck scar, effective July 24, 
2001.  A combined evaluation of 70 percent was assigned from 
July 24, 2001.  The veteran disagreed with the effective date 
of these awards.

By letter dated in July 2001, the veteran's representative 
contended that consideration of the claim for an earlier 
effective date for the award of service connection for the 
neck scar should include consideration of the question of 
clear and unmistakable error (CUE) in a February 1969 rating 
decision.  This CUE issue was thereafter addressed by the RO 
in a February 2002 statement of the case and will be 
addressed in the Board's decision below.  Consideration of 
the underlying claim for an earlier effective date will be 
addressed in the remand that follows the Board's decision.

The representative, in the July 2001 letter, also argued that 
it was error for the RO to not have granted service 
connection for genitourinary symptoms when it took action in 
1969.  The representative also contended that the disability 
evaluations for the repair of the diaphragm and the liver 
laceration were erroneous.  While the RO addressed the issue 
of whether it was CUE to have not granted service connection 
for the scar of the neck, the RO did not address the 
remaining CUE issues raised in the July 2001 letter.  
Consequently, these issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In October 1968, the veteran filed a claim of service 
connection for a bullet wound of the chest, lung, liver, and 
gallbladder.

2.  By a February 6, 1969, rating decision, the RO granted 
service connection for residuals of a gunshot wound of the 
right chest, muscle group III damage, residuals of 
cholecystostomy, post-operative laceration of the liver, 
repair of the diaphragm, and residuals of an exploratory 
laparotomy consisting of an abdominal scar.  

3.  The RO notified the veteran of the rating decision in 
February 1969.  The veteran did not appeal the decision.

4.  There was no error in not adjudicating a claim of service 
connection for a neck wound scar because no claim for such a 
benefit had been filed.


CONCLUSION OF LAW

The February 1969 rating decision was not clearly and 
unmistakably erroneous in not granting service connection for 
a neck scar.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2001, the veteran alleged that there was CUE in the 
February 1969 rating action.  Specifically, the veteran 
contended that it was CUE for the RO to not have granted 
service connection for a scar of the neck where a VA 
examination conducted at that time had revealed numerous 
foreign bodies in the cervical region.  The veteran also 
alleged that the RO failed to apply 38 C.F.R. § 3.303(a) 
(1969) and 38 U.S.C.A. § 1154(b).  

By way of background, in October 1968, the veteran submitted 
an application for VA benefits based on a March 1967 bullet 
wound to the chest, lung, liver, and gallbladder.  At the 
time of the RO's February 1969 decision, the claims file 
contained a VA examination report dated in January 1969 
including an impression of multiple asymptomatic scars and x-
rays revealing numerous minute foreign bodies in the left 
cervical region.  Service medical records included clinical 
records showing scars from shrapnel wounds of the face and 
neck, and a health record dated in April 1967 noting small 
scars from shrapnel wounds on the face and neck with a 
diagnosis of gunshot wounds of the chest and abdomen.  In 
addition, there was a report of medical examination dated in 
September 1968 showing a scar (1/4 inch) on the left side of 
the neck.  (By decision dated in October 2001 the RO awarded 
service connection for the neck scar.)

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  38 C.F.R. § 3.105(a) (2003).  To 
establish a valid CUE claim, a veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).  However, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412, 418 (1996).

To raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993). (emphasis 
added).  If the error alleged is not the type of error that, 
if true, would be CUE on its face, if the veteran is only 
asserting disagreement with how the RO evaluated the facts 
before it, or if the veteran has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim must 
be dismissed because of the absence of legal merit or the 
lack of entitlement under the law.  Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  In short, a finding of CUE error requires that any 
error in adjudication must be such that a manifestly 
different result would be dictated.  

In this case, the veteran argues that the RO should have 
granted service connection for a scar to the neck based on 
the VA examination report showing numerous foreign bodies in 
the neck.  It has also been argued that the service medical 
record dated in April 1967 showed small scars from shrapnel 
wounds on the face and neck.  The RO did not adjudicate the 
question of entitlement to service connection for a neck scar 
in 1969.  The veteran was told of the decision reached by the 
RO as to his other claims, but he did not appeal.  

As to the contention that the RO failed to apply 38 C.F.R. 
§ 3.303(a) (1969) and 38 U.S.C.A. § 1154(b), the veteran has 
not specified how these provisions were misapplied except to 
say that the RO failed to identify and rate the neck scar.  
Further, the veteran does not specify how a proper 
application would have manifestly changed the outcome of the 
rating decision with respect to the scar of the neck.  

The Board finds that this case turns on application of then-
extant regulations to the facts.  Regulations required that a 
specific claim be filed in the form prescribed by the 
Administrator in order for benefits to be paid to any 
individual under the laws administered by the Veterans 
Administration.  38 C.F.R. § 3.151 (1969).  There was also a 
requirement that any claim must identify the benefit sought, 
even an informal claim.  38 C.F.R. § 3.155 (1969).  The 
salient point to be made in the instant case is that nothing 
filed by the veteran prior to the February 1969 decision 
expressed any desire to seek benefits for a neck disability.  
The Board is unable to discern how a particular application 
of the provisions cited by the veteran and his representative 
would yield a manifestly different result.  The evidence 
available in February 1969 did not show that the veteran 
filed any claim of entitlement to VA benefits based on a neck 
wound or scar.  His October 1968 claim mentioned only his 
desire for benefits based on a wound of the chest, lung, 
liver, and gall bladder--not the neck.  VA was not on notice 
of any desire to pursue a claim for any neck disability.  
Consequently, the Board concludes that there was no error in 
not adjudicating a claim for neck scarring.  That there was 
evidence showing such a scar does not amount to a claim, 
formal or informal.  As noted above, even an informal claim 
must identify the benefit sought to be recognized as a claim.  
No such claim for a neck scar was before VA in February 1969.  
There was therefore no error in not addressing the neck scar.

In so deciding this case, the Board notes that the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000) is not applicable.  
Claims for CUE must be decided based on the evidence of 
record as they are based on a request for a revision of a 
previous decision.  As such, the Court has held that the 
duties to assist and notify under the VCAA are not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001).


ORDER

The veteran's claim of CUE in failing to grant service 
connection for a neck scar in February 1969 is denied.  


REMAND

As to the three effective date claims, the Board notes that 
there was no notification to the veteran of the evidence 
needed to substantiate these claims.  Additionally, there has 
been notice to the veteran of his obligations or of VA's with 
respect to obtaining any such evidence.  A remand is required 
to satisfy the requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  On this point, 
the Board notes that on September 22, 2003, the United States 
Court of Appeals for the Federal Circuit promulgated 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which that Court invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a § 5103 notice was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  In issuing 
notices under 38 U.S.C.A. § 5103(a) the RO should ensure that 
the statutory one-year period is permitted for response.  

As noted in the decision above, the veteran's claim of CUE in 
the February 1969 decision has been denied.  Such a decision 
will affect the RO's analysis of the claim for an earlier 
effective date.  This is so because the Board's denial of the 
CUE claim amounted to a conclusion that there was no claim 
pending for service connection for a neck scar when the RO 
took action in February 1969.  Such a conclusion by the Board 
puts the veteran on notice as to what is yet required to 
prevail in his claim for an earlier effective date for 
service connection for the neck scar.  In other words, the 
veteran should be informed that, to prevail on the claim for 
an earlier effective date, he must present evidence of having 
filed a claim earlier than July 24, 2001.  

As for the claim for an earlier effective date for the 
combined rating of 70 percent, it should be pointed out that 
there are instances where the receipt of certain evidence, or 
the date of VA records, might constitute a claim earlier than 
July 24, 2001.  38 C.F.R. § 3.157 (2003) (once a claim has 
been allowed or disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
certain evidence or the date of VA treatment will be accepted 
as the date of receipt of a claim for increased benefits).  
Because of this regulatory provision, the RO should ask the 
veteran to identify any VA treatment prior to July 24, 2001.  
If such treatment was received for previously service-
connected disability, the RO should obtain such records in 
order to ascertain whether the date of such treatment should 
be accepted as the date of claim for increased compensation.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice to the veteran should 
include notice of the need to submit 
evidence showing that he filed a claim 
earlier than July 24, 2001.

2.  The veteran should be asked whether he 
received VA treatment for service-connected 
disability prior to July 24, 2001.  If so, 
the RO should seek such VA records in order 
to determine whether the date of any such 
record might constitute the date of 
informal claim pursuant to 38 C.F.R. 
§ 3.157.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that any 
additional development needed as a result 
of the evidence received through the above 
efforts, is accomplished.  The RO should 
readjudicate the remanded issues in light 
of the Board's decision as to the claim of 
CUE.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
allow them an opportunity to respond 
thereto.  

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



